Allowable Subject Matter
Claims 1, 5-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the claim 1 limitations stating:
“the first epitaxial layer and the second epitaxial layer contact the substrate directly, and the first epitaxial layer comprises a circular shape and the second epitaxial layer comprises an elliptical shape, a diameter of the elliptical shape of the second epitaxial layer is less than a diameter of the circular shape of the first epitaxial layer”, and
“wherein the top surface of the first epitaxial layer extending from a sidewall of the first spacer to a sidewall of the third spacer and the top surface of the second epitaxial layer extending from a sidewall of the second spacer to a sidewall of the fourth spacer comprise different widths”.
Son (PG Pub. No. US 2014/0091371 A1) teaches a semiconductor device (fig. 1: 100) including first and second epitaxial layers (140A, 140B), wherein the first epitaxial layer appears to comprise a circular shaped portion (140A_2) and the second epitaxial layer appears to comprise an elliptical shaped portion (140B_1), and a top surface of the first epitaxial layer and a top surface of the second epitaxial layer comprise different widths (fig. 1: upper surface of 140A_2 appears to have a different width than upper surface of 140B_1).  However, Son is silent to the diameter of the elliptical shape of the second epitaxial layer is less than a diameter of the circular shape of the first epitaxial layer, the top surface of the first epitaxial layer extending from a sidewall of a first spacer to a sidewall of a third spacer, or the top surface of the second epitaxial layer extends from a sidewall of a second spacer to a sidewall of a fourth spacer, as required by independent claim 1.
You et al. (PG Pub. No. US 2017/0263722 A1) teaches a semiconductor device (fig. 4) including first and second epitaxial layers (110a, 120a), the top surface of the first epitaxial layer extending from a sidewall of a first spacer (160 disposed on left sidewall of G1) to a sidewall of a third spacer (161 
In light of these limitations in the claims (see Applicants fig. 2 & ¶ 0027), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Claims 5-6 and 8-10 depend, either directly or indirectly, on claim 1 and are allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894